[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                              JAN 21, 2009
                              No. 07-15898                  THOMAS K. KAHN
                        ________________________                CLERK


                     D. C. Docket No. 07-20202-CR-JEM

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                    versus

LEONEL GALDOS, JR.,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 21, 2009)

Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:

     Leonel Galdos, Jr., appeals his convictions for conspiracy to launder money
and testifying falsely before a grand jury on the grounds that: (1) the district court

erred by not holding a competency hearing sua sponte; (2) the district court erred

by improperly joining and not severing the charges at trial; (3) the evidence was

insufficient to convict him; (4) the district court improperly limited his cross-

examination; and (5) the government improperly commented on his failure to

present a defense and right to remain silent. Galdos also appeals his 78-month

sentences on the grounds that the district court erred by: (1) not considering the

18 U.S.C. § 3553(a) factors and weighing the guidelines too heavily; (2) finding

him responsible for a loss amount of more than $400,000; (3) applying a two-

level; sophisticated-laundering enhancement; and (4) excluding mitigating

evidence. After review and oral argument, we affirm Galdos’s convictions and

sentences.

                                I. BACKGROUND

A.    Indictment and Plea Hearing

      A 43-count indictment charged Galdos and nine others (Raul Rodriguez,

Armando Araas, Carlos Enrique Monteagudo, Alain Rhaf Vega, Marisol Gonzalez

Torres, Edith Balog, William Balladares, Yulen Arderi, and Jannette Morales)

with a massive Medicare fraud conspiracy. More specifically, the indictment

charged Galdos in only 6 of the 43 counts, as follows: (1) conspiracy to launder

                                          2
money, in violation of 18 U.S.C. § 1956(h) (Count 13); (2) money laundering, in

violation of 18 U.S.C. §§ 1956(a)(1)(B)(I) and 2 (count 27); (3) conspiracy to

engage in a monetary transaction involving criminally derived property of a value

greater than $10,000, in violation of 18 U.S.C. § 1956(h) (Count 30); (4) two

counts of engaging in a monetary transaction involving criminally derived

property of a value greater than $10,000, in violation of 18 U.S.C. §§ 1957 and 2

(Counts 35 and 37); and (5) testifying falsely before a grand jury, in violation of

18 U.S.C. § 1623(a) (Count 43).

      Galdos initially indicated that he wanted to plead guilty. The district court

held a plea hearing and questioned Galdos to ensure that he understood the nature

of the proceedings. Galdos said that he was twenty-seven years old, that he

dropped out of school in the 7th grade, and that he never had been treated for any

mental illness. The district court asked Galdos if he had received a copy of the

indictment, and Galdos said, “I didn’t understand that.” The district court

explained what the indictment was and asked Galdos again if he had seen the

document. Galdos said, “No.” The district court said it would hold the

proceedings in abeyance until Galdos had an opportunity to review the indictment.

      Galdos’s counsel said he thought Galdos was “confused” because counsel

had spent hours with Galdos and his family reviewing the case. The district court

                                          3
asked counsel what it was supposed to do if Galdos said he has never received a

copy of the indictment. Galdos’s counsel responded, “I don’t think he knows what

an indictment is, Your Honor.” Counsel further stated, “[T]his has been one of

those cases where we struggled to make the language so plain with Mr. Galdos

and . . . I know that he’s easily confused.” The district court responded, “[B]ut the

problem is that if he’s that easily confused, that sounds like it might be a defense

to the case . . . . I’m not going to force somebody to plead guilty when they don’t

know that they’re doing and they claim not to have ever seen the indictment

before.”

      Galdos’s counsel added that his office “did the due diligence in having Mr.

Galdos forensically looked at” and that Galdos “did very badly . . . on core issues.”

The district court asked if the government was sure that Galdos had taken the

actions he did with criminal intent and commented, “That’s the thing that concerns

me, is I think he could do all of those things because somebody told him to or

asked him to.”

      After Galdos’s counsel said that he had met with Galdos and his family the

previous day for two hours, the district court responded, “[Y]ou’re not helping

your case because what you’re telling me is that he’s not capable of entering into a

plea because he’s too stupid to understand what’s going on.” The district court

                                          4
went into recess and instructed Galdos’s counsel to determine whether he would

plead or not. When the court resumed, Galdos’s counsel stated that Galdos had

chosen to proceed to trial.

B.     Trial Evidence

       Galdos proceeded to trial alone. Before trial, the government dismissed

Counts 27 and 37 against Galdos, leaving four counts–13, 30, 35, and 43–against

Galdos. Codefendants Armando Araas and Janette Morales testified against

Galdos. The jury found Galdos guilty of Counts 13 and 43 and not guilty of

Counts 30 and 35. Accordingly, we summarize the evidence on the two counts of

conviction.

       By 2003, codefendants Araas and Rodriguez were operating a series of

companies established solely to bill Medicare fraudulently. These companies

included the fraudulent medical supply stores “NR Medical Services” and “R&J

Medical Services” and the fraudulent AIDS clinics “Coral Way Professional

Services” and “Sunshine Health Center.” These companies were opened under the

names of nominee officers, operated for a few months, and then shut down.1

       1
        For example, the Coral Way Professional Services AIDS clinic, which operated from
about October 2004 to May 2005, paid individuals $125 to $200 to come to the clinic to have
blood drawn. A clinic employee manipulated the blood sample to make it look like the
individual suffered from AIDS. The clinic then provided a phony treatment and billed Medicare
for AIDS medication at a rate of $6,000 to $10,000 per patient visit. The clinic kept a stock of
real medication in a refrigerator in case Medicare officials came for an inspection.

                                               5
      In 2000, Araas became friendly with Galdos. At the time, Araas worked at a

pawn shop and met Galdos, who worked at a barber shop, when Galdos came to

the pawn shop to pawn jewelry. Araas knew Galdos needed money for bills and to

buy a car. In about 2003, Araas asked Galdos if he was interested in making extra

money by cashing checks from a “medical supplier store.” Galdos said he was

interested, but asked whether the checks were “hot funds” because he did not want

to “get in trouble.” Araas told Galdos that the checks were legitimate and had

sufficient funds to be cashed. Galdos agreed to participate.

      On June 22, 2004, Araas brought Galdos a check for $2,873.48 to cash.

The check was signed by Ramon De Los Santos, the nominee owner of NR

Medical Services, and was drawn on a Bank of America account that Araas used

to deposit Medicare fraud proceeds. In the memo notation, the check said it was

for “displays and design.” Araas drove Galdos to a bank where Galdos had an

account. Araas told Galdos to show his license to prove his identity and not to tell

anyone about the transaction. Galdos cashed the check by himself and gave Araas

an envelope with cash when he returned. Araas took the cash and gave Galdos ten

percent as his payment for having cashed the check.

      Galdos cashed 10 to 12 checks for Araas. For example, on July 8, 2004,

Galdos cashed a check for $4,325.75 from NR Medical Services and received a ten

                                         6
percent payment. The memo portion of the check said “ACROCC Designing,

Inc.” On July 10, 2004, Galdos cashed a check for $2,476.36 from R&J Medical

Services at a bank where R&J had its business account. The memo portion of the

check said “Designer’s Dreams.” Araas paid Galdos $250 for cashing it. Galdos

also cashed a check for Araas from R&J Medical Services that contained the

memo notation “trucking expenses.”

      After Galdos had cashed several checks for Araas, Araas proposed to

Galdos that he open a corporation so that he could make “a little more money.”

Araas explained that he needed a corporation to “put money through” from an

AIDS clinic, that the corporation would be open “for a period of time,” and that a

maximum of $200,000 would go through the corporation. Araas told Galdos that

he would receive $500 for every check that was made payable to the corporation.

Galdos asked if the corporation would be “legit” or would “get him into trouble.”

Araas said that “so far” no one who had opened a corporation for him had gotten

into trouble and that if any trouble arose, Galdos should say that his identification

had been stolen and that he did not know anything about the corporation. Araas

testified that he understood Galdos’s concerns to be whether the checks had

sufficient funds, not about the source of the funds. Galdos said that he wanted to

think about it.

                                          7
      Two days later, Galdos called Araas and said that he was “interested in

doing the corporation.” Araas told Galdos that he would have to obtain a post

office box because the corporation needed an address and a post office box would

ensure that “nobody would know about it and nobody would interfere.” On April

13, 2005, Araas drove Galdos to a Mailboxes, Etc. store. Galdos, with Araas’s

assistance, signed an application for a post office box in the name of Associate

Marketing, the name they had chosen for the corporation. The Mailboxes, Etc.

employee requested two forms of identification but Galdos could produce only his

Florida driver’s license. Araas and Galdos said they would fax a second

identification document. They left the store, and Galdos obtained his mother’s

vehicle insurance card to use as the second identification document.

      Araas drove Galdos to Araas’s residence to enlist the aid of his wife, who

ran a business that assisted people in incorporating companies. Araas’s wife

applied online to incorporate Associate Marketing. Galdos provided her with his

driver’s license and his second ID, which she faxed to Mailboxes, Etc. for the post

office box. Araas’s wife listed Galdos as the registered agent for the corporation

and the address for Mailboxes, Etc. as the corporation’s address. Araas and

Galdos returned to Mailboxes, Etc. and obtained the post office box keys, which

Galdos gave to Araas. The next day, Araas’ wife received an e-mail from the State

                                         8
of Florida stating that Associate Marketing had been incorporated.

      After Associate Marketing was incorporated, Araas gave Galdos several

checks payable to the new corporation. Galdos endorsed and deposited these

checks for Araas and received a $500 payment for each Associate Marketing

check that he cashed. These checks were for amounts as high as $37,650.27 and

$35,000. Araas testified that codefendant Rodriguez forged Galdos’s signature on

checks that were for more than $40,000. Because the Associate Marketing checks

were in amounts substantially larger than checks that Galdos previously had been

involved with, Galdos asked Araas to pay him more money for cashing them. On

some occasions, Araas gave Galdos an additional $200 for cashing the checks.

      Associate Marketing, Inc. was one of three or four companies that Araas

used to funnel Coral Way’s fraudulent proceeds. Galdos recruited his friend Alain

Rodriguez, who worked at a grocery store, to cash checks from Araas for “Med

Supplies Pharmaceutical, Inc.,” another one of Araas’s fraudulent companies.

Rodriguez testified that Galdos told him that he “had to sign some checks and for

signing the checks, [Rodriguez] was going to get some money.” Galdos told

Rodriguez that he also was cashing checks for Araas and “[n]ot to talk about it”

because Galdos “didn’t want anybody to know about this.” Galdos introduced

Rodriguez to Araas in the grocery store parking lot. Galdos was present during

                                         9
their initial meeting. Araas testified that he told Rodriguez that the source of the

check funds was “Medicare money from companies.”

      Araas eventually told Galdos that he would be shutting down Associate

Marketing and that there would be no more checks for Galdos. Galdos was

disappointed and requested a “couple more” checks “for his company.” Araas told

Galdos “no” but asked him if he “had a friend or somebody interested in being a

president of a company.” Araas said that the company was an AIDS clinic,

Sunshine Health Center, and that the president “didn’t need to do anything” and

“just needed to be a president of paperwork.” Araas explained that the president

would be paid for his “services” the same way that Galdos had been paid with

Associate Marketing. Galdos recruited Irving Hernandez for the job.

      The trial evidence also recounted the agents’ interviews with Galdos and his

testimony before the grand jury. On June 8, 2005, Special Agent Julie Rivera of

the United States Department of Health and Human Services and FBI Special

Agents Huy Nguyen and Avatar LeFevre went to Galdos’s residence to interview

him. Galdos denied any knowledge of R&J Medical Services or ever receiving

any cash or checks from them. Agent Rivera told Galdos that the agents had a

check from R&J Medical Services that was made payable to Galdos. Agent

Rivera also asked Galdos if he had ever owned or heard of Associate Marketing.

                                          10
Galdos responded that he had not. The agents showed Galdos Associate

Marketing’s records, but he continued to deny any knowledge of the company.

Galdos only volunteered that his driver’s license had been stolen. Galdos never

mentioned Araas during the interview.

      After the interview, Galdos called Araas and was “totally freaking out and

screaming,” demanding to know what Araas had gotten him into. Galdos told

Araas that the agents had asked him about Associate Marketing and that he had

denied any knowledge of the company. Araas again told Galdos that he should

deny any involvement and say that his identity had been stolen.

      On June 10, 2005, FBI Agents Nguyen and Christopher Macrae interviewed

Galdos. Agent Macrae asked Galdos if he had opened a post office box for his

business. Galdos said that he had never opened a post office box. The agent told

Galdos that “people” had identified him as having opened a post office box and

that the agents had a copy of his driver’s license in connection with the box.

Galdos said he had tried to open a post office box “with a friend” but that he had

“never actually completed the process.” Galdos also stated that his driver’s

license had been stolen “at around that time” and that “most likely, someone must

have used his driver’s license to go and open up that mailbox.” Galdos also

continued to deny any knowledge of Associate Marketing and R&J Medical

                                         11
Services and that he had ever been paid to cash checks or participated in any fraud.

      On July 22, 2005, Agents Nguyen, LeFevre, and Lynnette Alvarez-Karnes

interviewed Galdos. Galdos continued to deny any association with Associate

Marketing or that he had opened a post office box in connection with the

company. Agent Alvarez-Karnes asked Galdos if “maybe it was someone else

[who] had [him] open the post office box.” Initially, Galdos said that “the person

[who] had him open the PO box contacted him over the phone.” Later, however,

Galdos said that he had opened the box because his father had not wanted him to

receive mail at his father’s residence.

      The government also presented evidence at trial of Galdos’s grand jury

testimony. On December 6, 2005, Galdos appeared before a grand jury and

testified under oath. Galdos testified that he had never heard of Associate

Marketing, signed any documents in connection with that company, or

incorporated that company. Galdos testified that he had opened a post office box

in his own name so that he could receive mail “outside of the house” because his

mother had been going through his mail. Galdos said that the name on the post

office box subsequently had been “changed to the company name.” Galdos

testified that he was a barber and that he had known Araas as a “client.” Galdos

stated that he did not know whether Araas had any connection with Coral Way

                                          12
Professional Services or Associate Marketing. Galdos said that Araas had assisted

him in opening a post office box and that the two had “shared” the box but that he

had not known for what purpose Araas used the box.

      On February 8, 2007, Galdos again testified before the grand jury. He was

shown two checks from R&J Medical Services that contained his signature and

driver’s license number. Galdos testified that he had never heard of R&J Medical

Services or seen the checks before. Galdos also testified that he had not cashed

the checks and that the signatures appearing on the checks were not his. Galdos

stated that his license had been “lost” and that “anybody” could have signed his

name to the checks.

      As noted earlier, the jury found Galdos guilty of Counts 13 and 43 and not

guilty of Counts 30 and 35.

D.    Sentencing

      The presentence investigation report (“PSI”) assigned Galdos a base offense

level of 22 based on his responsibility for between $400,000 and $1,000,000 in

laundered funds. The PSI applied two-level enhancements for each of these items:

(1) being convicted under 18 U.S.C. § 1956, pursuant to U.S.S.G. §

2S1.1(b)(2)(B); (2) engaging in an offense involving sophisticated laundering,

pursuant to U.S.S.G. § 2S1.1(b)(3); and (3) obstructing justice, pursuant to

                                        13
U.S.S.G. § 3C1.1. This increased Galdos’s offense level to 28. With a criminal

history category of I, Galdos’s advisory guidelines range was 78 to 97 months’

imprisonment.

      The PSI recounted Galdos’s extensive medical history, including his

hospitalization and treatment for a cervical injury when he was four years old and

an accidental injury to his abdomen when he was seven years old that required

several surgeries and hospitalization. The PSI stated that Galdos underwent

psychological counseling following the accident and was diagnosed as a “slow

learner.” Galdos had a limited ability to read and write and left school in the 8th

grade because of his learning problems.

      On December 6, 2007, one day before his sentencing hearing, Galdos filed

approximately 100 pages of medical documents that contained copies of notes

handwritten in Spanish. Before the sentencing hearing, the district court entered

an order striking the medical records because they did not comply with (1) a local

rule requiring Galdos to identify the purpose of the filing or (2) the requirement in

Federal Rule of Criminal Procedure 32(f)(1) that Galdos state his objections to the

PSI in writing within 14 days.

      At the sentencing hearing, the district court initially notified the parties that

it struck the medical records filed by Galdos because they were in Spanish,

                                          14
without a certified English translation, and were filed the day before sentencing.

Galdos stated that the records were filed late because his father went to Cuba at

the last minute to obtain them. The district court did not think that anything was

added by the records because there was no dispute that Galdos was injured at

various times when he was young. The government did not dispute Galdos’s

injuries. Galdos contended that the records were relevant because they addressed

“issues of sophistication with a person who actually has a very low grade of

education, who has sustained concussions.” The district court noted that the

evidence already showed that “people that talked to [Galdos] thought that he was

perhaps not the brightest bulb in the store, but not, you know – he was not

retarded, he was not incapable of carrying on conversations. He understood what

was going on; he participated with them in matters.” Furthermore, the district

court stated, “I don’t know that [Galdos] is the brightest person that’s ever

appeared in this courtroom, but . . . he is far from the slowest person that’s ever

appeared.”

      The district court overruled Galdos’s objection to the sophisticated-

laundering enhancement because he was involved in the creation of a shell

corporation and adopted the PSI’s advisory guidelines range. Galdos requested a

lenient sentence and, in trying to explain the confusion at his change-of-plea

                                          15
hearing, noted his low cognitive ability. The district court stated that “it is my

intention to sentence him at the low end of the Guidelines range. . . . [U]nless you

give me some really good reason, [I will] not go below the Guidelines.” The

district court sentenced Galdos to concurrent terms of 78 and 60 months’

imprisonment on Counts 13 and 43, respectively, and a total of three years’

supervised release. The district court stated that it had “considered the statements

of all the parties, the presentence report, which contains the advisory Guidelines,

and the statutory factors.” Galdos appealed.

                             II. CONVICTION ISSUES

       Galdos raises five challenges to his convictions, but they all lack merit.

A.     Failure to Hold a Competency Hearing

       Galdos argues that the district court erred in failing to order sua sponte a

competency hearing. Although we generally review a denial of a competency

hearing for an abuse of discretion, United States v. Nickels, 324 F.3d 1250, 1251

(11th Cir. 2003), our review here is only for plain error because Galdos raises the

competency issue for the first time on appeal, see United States v. Khoury, 901

F.2d 948, 966 (11th Cir. 1990). Under the plain error standard, this Court will

correct an error only if there is: (1) error; (2) that is plain or obvious; (3) that

affects the defendant’s substantial rights; and (4) that seriously affects the fairness,

                                            16
integrity, or public reputation of a judicial proceeding. United States v. Williams,

469 F.3d 963, 966 (11th Cir. 2006).

      A district court shall grant a motion for a competency hearing or order a

hearing sua sponte “if there is reasonable cause to believe that a defendant may

presently be suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.”

18 U.S.C. § 4241(a). A trial court must conduct a competency hearing sua sponte

when it has a bona fide doubt regarding the defendant’s competence. Tiller v.

Esposito, 911 F.2d 575, 576 (11th Cir. 1990).

      The district court did not plainly err by not ordering a competency hearing

sua sponte. The district court had the opportunity to observe and interact with

Galdos during the plea hearing and trial. Galdos’s behavior did not demonstrate

reasonable cause for the district court to believe that he suffered from a mental

defect or disease that rendered him mentally incompetent. To the contrary, Galdos

demonstrated his comprehension of the proceedings when he was questioned

regarding his decision not to testify. In response to questions from his counsel,

Galdos said that he understood he had a right to testify, that he was consulted

regarding the decision not to testify, that he understood he was waiving that right,

                                         17
and that he agreed with the advice of counsel. In addition, the district court

engaged in a colloquy with Galdos regarding his decision not to testify. In

response to the district court’s questions, Galdos said that he understood that he

had the right to choose whether to testify, that he had discussed the matter with his

lawyers, that his lawyers advised him of the pros and cons of testifying, and that

he understood that the government could cross-examine him if he testified. These

colloquies show that there was not reasonable cause for the district court to

believe that Galdos was mentally incompetent.

      Galdos points only to the plea hearing proceedings as evidence that the

district court had reasonable cause to believe he was not mentally competent. As

discussed above, Galdos stated that he had not seen the indictment, even though

his counsel said that he had reviewed the charges extensively with Galdos and his

family. Galdos’s counsel also told the district court that Galdos was “easily

confused” and that he had not performed well in an forensic examination.

      While the record may suggest that Galdos was of low intelligence, it does

not present reasonable cause to believe he was mentally incompetent. The district

court reflected this sentiment at sentencing after observing Galdos and listening to

the testimony about him. The district court observed that people thought Galdos

“was perhaps not the brightest bulb in the store” but “he was not retarded, he was

                                         18
not incapable of carrying on conversations. He understood what was going on; he

participated with them in matters.” The district court also observed that Galdos

was not “the brightest person that’s ever appeared in this courtroom, but . . . he is

far from the slowest person that’s ever appeared.” The fact that Galdos’s own

counsel never moved for a competency hearing after interacting extensively with

Galdos and seeing his performance in the forensic examination confirms the

district court’s assessment of Galdos. In light of this record, we cannot say that

the district court plainly erred by not sua sponte ordering a competency hearing.

B.    Severance of Charges

      Galdos argues that the district court improperly joined the money laundering

and false testimony charges and should have severed the charges for trial.

Because Galdos did not move for a severance of the charges in the district court

and raises the severance issue for the first time on appeal, we review this issue

only for plain error. See Khoury, 901 F.2d at 966.

      To determine whether charges were properly tried jointly, this Court

conducts a two-step inquiry. United States v. Walser, 3 F.3d 380, 385 (11th Cir.

1993). First, the Court determines whether the initial joinder of offenses was

proper under Federal Rule of Criminal Procedure 8(a). Id. Rule 8(a) allows for

joinder of offenses “if the offenses charged . . . are of the same or similar

                                          19
character, or are based on the same act or transaction, or are connected with or

constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a). If the

joinder was proper, the Court then determines whether the district court’s failure

to sever the charges resulted in “compelling prejudice against which the district

court could offer no protection.” Walser, 3 F.3d at 385. This inquiry requires an

assessment of “whether under all the circumstances of a particular case it is within

the capacity of jurors to follow a court’s limiting instructions and appraise the

independent evidence against a defendant solely on that defendant’s own acts,

statements, and conduct in relation to the allegations contained in the indictment

and render a fair and impartial verdict.” Id. at 386-87.

      Galdos has not shown that the district court plainly erred in trying the

charges together. First, the charges were joined properly under Rule 8(a) because

they constituted parts of a common scheme or plan of: (1) defrauding Medicare;

(2) laundering the fraudulent proceeds; and (3) obstructing the law enforcement

investigation of the fraud and money laundering offenses. This common scheme

was shown by the evidence at trial that: (1) Araas instructed Galdos when they

first discussed creating Associate Marketing that Galdos should deny any

knowledge of the company and say that his identification had been stolen if any

trouble arose; (2) Galdos followed Araas’s instructions during his interviews with

                                          20
FBI agents and testimony before the grand jury; and (3) Araas repeated these

instructions to Galdos on the phone after Galdos’s first interview with the FBI

agents. Thus, the charge of testifying falsely before the grand jury was directly

connected to the money laundering conspiracy.

       Second, the joinder of the charges did not result in compelling prejudice to

Galdos. The district court instructed the jury that a separate crime had been

charged in each count of the indictment, that each charge and the evidence

pertaining to it should be considered separately, and that the fact that the jury may

find the defendant guilty or not guilty as to one charge should not affect its verdict

as to any other charge. The fact that the jury found Galdos not guilty of some

counts demonstrates that the jury instructions offered sufficient protection against

prejudice and that the jury considered each count separately. See United States v.

York, 428 F.3d 1325, 1334 (11th Cir. 2005). Thus, Galdos has failed to show that

the district court plainly erred by joining these charges and by not sua sponte

ordering that they be severed for trial.2

C.     Sufficiency of the Evidence

       2
         We reject Galdos’s argument that he suffered compelling prejudice in the money
laundering counts by the admission of his grand jury testimony. First, Galdos was charged with
falsely testifying before the grand jury, so the evidence obviously was relevant and admissible.
Second, Galdos voluntarily testified before the grand jury, so it cannot be said that the use of this
testimony was against his will. Finally, it is unclear how Galdos would have cross-examined
himself.

                                                 21
       Galdos challenges the sufficiency of the evidence to support his convictions

for conspiracy to launder money and testifying falsely before the grand jury. We

conclude that the evidence was sufficient to support both convictions.3

       To convict a defendant of a money laundering conspiracy, the government

must prove that (1) an agreement existed between two or more persons to violate

18 U.S.C. § 1956 and (2) the defendant knowingly and voluntarily participated in

the agreement. United States v. Edwards, 526 F.3d 747, 756 n.26 (11th Cir.

2008). To prove the underlying charged § 1956 violation, the government was

required to show that Galdos (1) knowingly conducted a financial transaction, (2)

which he knew involved funds that were the proceeds of some form of unlawful

activity, (3) where the funds involved in the financial transaction in fact were the

proceeds of a specified unlawful activity, and (4) the defendant engaged in the

financial transaction knowing that the transaction was designed in whole or in part

to conceal or disguise the nature, location, source, ownership, or control of the

proceeds of such unlawful activity. United States v. Tarkoff, 242 F.3d 991, 994

(11th Cir. 2001).

       Galdos argues that the government failed to prove that he knew that he was


       3
        We review the sufficiency of the evidence de novo, recounting the evidence in the light
most favorable to the government and accepting all reasonable inferences in favor of the verdict.
United States v. Klopf, 423 F.3d 1228, 1236 (11th Cir. 2005).

                                               22
laundering proceeds from an illegal health care fraud scheme. As an initial matter,

the government was required to prove only that Galdos knew that the funds

involved represented the proceeds of unlawful activity. United States v.

Martinelli, 454 F.3d 1300, 1312 n.8 (11th Cir. 2006). The following evidence,

viewed in the light most favorable to the jury’s verdict, supported a reasonable

inference that Galdos knew that the funds were from some form of illegal

activities: (1) Galdos knew the occupations of the parties involved and that none

of them had any experience in running companies, let alone health care

companies; (2) Galdos knew that the checks he cashed contained phony notations

for services he had not provided; (3) Galdos had been instructed, and he, in turn,

instructed others to keep the financial transactions secret; (4) Galdos used a post

office box as the address for Associate Marketing to ensure that the company’s

operations were secret and that no one interfered with them; and (5) Galdos lied

repeatedly about his association with the shell companies and the fact that he had

cashed checks. Although Galdos emphasizes the evidence that Araas led him to

believe that the checks were legitimate and that Galdos had asked about the tax

consequences of the money, the jury was free to weigh this evidence against the

contrary evidence detailed above and reach its own conclusion as to Galdos’s

knowledge of the illegal nature of the money involved.

                                         23
       As to the charge of testifying falsely before the grand jury in violation of 18

U.S.C. § 1623(a), the government was required to show that Galdos (1) knowingly

made (2) a false (3) material declaration (4) under oath. United States v. Cross,

638 F.2d 1375, 1378 (5th Cir. 1981).4

       Galdos challenges only that the evidence was insufficient to show that he

knowingly made a false statement because of his “limited mental capacities” and

that he did not willfully lie. As an initial matter, § 1623(a) does not require that

the government prove that Galdos lied willfully. Furthermore, the evidence was

sufficient to prove that Galdos knowingly made false statements to the grand jury

and that his statements were not the result of mistake, inadvertence, or lack of

memory. The evidence demonstrated that Galdos denied cashing checks for

Araas’s companies or incorporating Associate Marketing, even though the

overwhelming evidence in the case showed that Galdos did. Galdos continued to

deny any involvement or knowledge of the checks or the company, even after

being shown evidence of his signatures on checks and other documents. Galdos

claimed that his identity had been stolen, which was the lie that Araas had told him

to tell if he was questioned about the transactions. This evidence was sufficient


       4
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to close
of business on September 30, 1981.

                                               24
for the jury to conclude that Galdos knowingly made materially false statements to

the grand jury.

D.     Limitation of Cross-Examination

       Galdos contends that the district court abused its discretion and violated his

Sixth Amendment confrontation rights by limiting his cross-examination of

codefendant Jannette Morales about her plea agreement.5 Morales was charged in

Count 21, along with Araas and Raul Rodriguez, with money laundering based on

a check that she cashed for Coral Way Professional Services. Morales pled guilty

to Count 21 and was sentenced to 18 months’ imprisonment. Morales testified

that she had worked as a medical assistant at Coral Way and later at Sunshine

Health Center. On direct examination, Morales testified that she had manipulated

patients’ blood, created false patient records, cashed fraudulent checks, and lied to

law enforcement officers. Before cross-examination, Galdos’s counsel requested

that the district court allow him to cross-examine Morales concerning a money

laundering count “that she was originally charged with” along with Galdos. The

district court refused counsel’s request.

       On appeal, Galdos argues that the district court improperly refused to allow



       5
         We review a district court's decision to limit cross-examination for an abuse of
discretion. United States v. Baptista-Rodriguez, 17 F.3d 1354, 1371 (11th Cir. 1994).

                                                25
him to cross-examine Morales about the counts that were dismissed as part of her

plea bargain. However, there were no counts dismissed as part of Morales’s plea

bargain. Morales pled guilty to the only charge in the indictment against her.

      Galdos’s counsel otherwise was permitted to cross-examine Morales and

questioned her extensively regarding her involvement in the health care fraud and

the truthfulness of her statements to law enforcement officers. Thus, Galdos’s

counsel was able to portray Morales as biased in favor of the government because

she had received a substantial benefit by not being prosecuting for all the crimes

that she may have committed. Accordingly, the district court did not abuse its

discretion in limiting Galdos’s cross-examination of Morales or deny his

constitutional right to confront her.

E.    Government Comment on Failure to Present a Defense

      Galdos argues, for the first time on appeal, that the government’s questions

and the testimony it solicited improperly commented on his failure to present a

defense and right to remain silent. Because he did not raise this specific argument

below, we review this issue only for plain error. Khoury, 901 F.2d at 966.

      First, Galdos argues that a series of questions by the government to Agent

Alvarez-Karnes about her interview with Galdos were an improper comment on

Galdos’s failure to provide a defense. The government asked Agent Alvarez-

                                         26
Karnes, “During this interview [with Galdos], did you give [him] an opportunity to

explain to you that someone else may have asked him to open up this [post office

box]?” Galdos’s counsel objected to the question only on the basis that its form

was “confusing.” The district court overruled the objection, and the agent

responded, “Yes.” Next, the government asked Agent Alvarez-Karnes, “And did

you also give [Galdos] an opportunity to explain to you that someone else may

have asked him to open up this corporation?” The Agent replied, “Yes.” Galdos’s

counsel did not object to the question. Finally, the government prosecutor asked

Agent Alvarez-Karnes, “And did you pose questions to [Galdos] during this

interview that would have allowed him to provide those explanations?” Again,

Galdos’s counsel did not object, and the agent replied, “Yes.”

      We reject Galdos’s argument that the government’s questions to Agent

Alvarez-Karnes shifted the burden of proof or implicated Galdos’s right to remain

silent. Agent Alvarez-Karnes explained that Galdos initially denied any

knowledge or involvement in the charged conspiracy, so the Agents shifted their

line of questioning to ask if someone else, i.e., Araas, had directed Galdos to

create Associate Marketing or open the post office box. Agent Alvarez-Karnes

further testified that Galdos admitted that he had opened a post office box, albeit

for personal reasons, and did not mention Araas. We reject Galdos’s argument

                                         27
that the jury could have understood these questions as either comments on Galdos’

right to remain silent or as burden-shifting comments. In any event, the district

court instructed the jury that the government had the burden of proving the

defendant guilty, that the defendant was not required to prove his innocence or to

produce any evidence at all, and that the defendant’s election not to testify could

not be considered in any way during the jury’s deliberations.

      Galdos also objects that testimony solicited by the government from FBI

Agent Macrae about his interview with Galdos violated his right to remain silent.

The government asked Agent Macrae, “Could you describe for the jury what you

observed of the defendant’s behavior during your interview?” Galdos’s counsel

objected on the ground that Galdos’s “behavior” was not at issue. The district

court overruled the objection as premature. The agent replied, “Mr. Galdos was

extremely nervous during the interview. He was continually fidgeting. He could

not keep his story straight. And we pressed him and showed him more evidence

that showed that he was not being truthful with us during our interview, he

continued to attempt to try to change his story.” Galdos’s counsel moved to strike

the answer on the grounds that it was “unresponsive to the question” and that the

agent’s lack of familiarity with Galdos provided no “foundation” for an opinion

about his nervousness. The district court overruled the objection on both grounds.

                                         28
       While Agent Macrae’s comment that Galdos “was not being truthful” was

perhaps improper to the extent it interfered with the jury’s province to make

credibility determinations, it did not implicate either the burden of proof or

Galdos’s right to remain silent. Agent Macrae’s testimony intended to

demonstrate that Galdos’s nervous demeanor showed he had guilty knowledge of

the post office box and the shell corporations involved in this case and thus was

relevant to prove Galdos’s guilt. Thus, Galdos has failed to show plain error in

either regard.

                              III. SENTENCING ISSUES

       Galdos also raises four challenges to his sentence. None has merit.

A.     Consideration of § 3553(a) Factors and Weight to the Guidelines

       We reject Galdos’s argument that the district court imposed a procedurally

unreasonable sentence by not considering the 18 U.S.C. § 3553(a) factors.6 The

district court explicitly stated that it had considered the “statutory factors.” The

district court is not required to discuss each § 3553(a) factor, United States v.

Talley, 431 F.3d 784, 786 (11th Cir. 2005), and its statement that it considered the

§ 3553(a) factors was sufficient, see United States v. Amedeo, 487 F.3d 823, 833


       6
         We review a sentence for procedural or substantive reasonableness under an abuse-of-
discretion standard. Gall v. United States, 552 U.S. ___, ___, 128 S. Ct. 586, 597 (2007); United
States v. Ellisor, 522 F.3d 1255, 1273 n.25 (11th Cir. 2008).

                                               29
(11th Cir.), cert. denied, 128 S.Ct. 671 (2007).

      We also reject Galdos’s argument that the district court procedurally erred

by placing undue weight on the guidelines. Galdos specifically points to the

district court’s statement that it intended to sentence Galdos at the low end of the

guidelines range unless Galdos’s counsel gave him a “really good reason” to do

otherwise. The district court made this statement after Galdos’s counsel had made

his plea for leniency in sentencing. The context of the statement shows that the

district court had considered the § 3553(a) factors, determined that a sentence at

the bottom of the advisory guidelines range was reasonable, and had not heard

anything from Galdos’s counsel to convince it to sentence Galdos differently.

Thus, we find no procedural error in the district court’s sentence in this regard.

B.    Amount of Loss

      We also conclude that the district court did not plainly err in calculating

Galdos’s base offense level based on a finding that Galdos was responsible for

over $400,000 in laundered money. Galdos failed to object to and, thus, admitted

the facts in the PSI that: (1) Galdos established Associate Marketing at the

direction of Araas; (2) he was the registered owner of Associate Marketing; (3) he

lied when he denied signing checks and negotiating checks totaling $4,976.36 for

R&J Medical Services; (4) he recruited two friends to serve as nominal owners of

                                          30
Sunshine Health Center and Med Supplies Pharmaceutical; (5) $330,888.99 was

laundered through Associate Marketing and $133,620.26 was laundered through

Med Supplies Pharmaceutical; and (6) he was responsible for $469,485.61 in

laundered funds. See United States v. Bennett, 472 F.3d 825, 833-34 (11th Cir.

2006).

      Galdos does not contest the amount of loss figure but argues that the total

amount is not attributable to him as relevant conduct. A defendant may be held

accountable for “all reasonably foreseeable acts and omissions of others in

furtherance of the jointly undertaken criminal activity.” U.S.S.G. §

1B1.3(a)(1)(B). To be held responsible for the conduct of others, the conduct

must be both (1) “in furtherance of the jointly undertaken criminal activity” and

(2) “reasonably foreseeable in connection with that criminal activity.” Id. § 1B1.3

cmt. n.2; United States v. Hunter, 323 F.3d 1314, 1319 (11th Cir. 2003). When

determining the loss amount attributable to a particular defendant convicted of a

conspiracy offense, the district court must “first determine the scope of criminal

activity the defendant agreed to jointly undertake, and then consider all reasonably

foreseeable acts and omissions of others in the jointly undertaken criminal

activity.” United States v. McCrimmon, 362 F.3d 725, 731 (11th Cir. 2004)

(quotations marks omitted).

                                         31
      Galdos has not shown that the district court plainly erred in attributing to

him a loss amount of over $400,000. Galdos initially cashed several checks for

Araas that were fraudulently obtained Medicare proceeds in exchange for payment

of a percentage of the check. Galdos then agreed to incorporate the shell

corporation Associate Marketing and be its registered agent. As the nominee

owner of Associate Marketing, Galdos deposited checks of increasingly larger

amounts for Araas into Associate Marketing’s accounts. Although Araas testified

that Raul Rodriguez forged Galdos’s signature on some of the Associate

Marketing checks, those actions were reasonably foreseeable to Galdos as part of

the jointly undertaken criminal activity to which he had agreed as the owner of the

shell corporation.

      Furthermore, Galdos recruited his friend Alain Rodriguez for Araas to be

the nominee owner of another fraudulent company called Med Supplies

Pharmaceutical, Inc. Galdos explained to Rodriguez what the position would

entail and that he should not talk about it. Galdos also was present when Araas

explained to Rodriguez how he would need to sign and cash checks for him.

      In light of this evidence, the district court did not plainly err in attributing

the full amount of loss caused by Associate Marketing and Med Supplies

Pharmaceutical to Galdos as relevant conduct.

                                          32
C.     Sophisticated Laundering Enhancement

       Section 2S1.1(b)(3) of the Guidelines provides for a two-level enhancement

if an offense involved “sophisticated laundering.” U.S.S.G. § 2S1.1(b)(3). The

guidelines commentary explains that “‘sophisticated laundering’ means complex

or intricate offense conduct pertaining to the execution or concealment of the 18

U.S.C. § 1956 offense” and that it typically involves the use of “fictitious entities,”

“shell corporations,” “two or more levels (i.e., layering) of transactions,” or

“offshore financial accounts.” U.S.S.G. § 2S1.1 cmt. n.5(A).

       The district court did not clearly err in applying a two-level sophisticated-

laundering enhancement.7 The evidence showed that Galdos created a shell

corporation, Associate Marketing, that was used as a depository for funds that

were fraudulently obtained from Medicare through Araas’s clinics. Galdos’s

conduct also involved multiple levels of transactions, as checks were written to

him from the clinics with notations of phony services allegedly provided by

Associate Marketing and he then deposited them into Associate Marketing’s bank

accounts. Despite Galdos’s alleged lack of intelligence, he participated in offense

conduct that was quite sophisticated. Thus, the district court did not clearly err in



       7
        We review the district court’s factual findings for clear error and its interpretation of the
sentencing guidelines de novo. United States v. Moore, 443 F.3d 790, 793 (11th Cir. 2006).

                                                 33
applying the two-level sophisticated-laundering enhancement.

D.     Striking of Medical Records

       The district court did not err in refusing to consider the medical records

submitted by Galdos.8 Galdos does not dispute the district court’s finding that his

medical-records filing violated the local rule requiring him to identify the purpose

of the filing. Furthermore, the PSI contained Galdos’s medical history, and his

past medical problems were not disputed by the government. Galdos says that the

medical records showed his “limited mental capabilities,” but does not say that

they state anything beyond what was listed in the PSI. Thus, we find no reversible

error in this regard.

       AFFIRMED.




       8
        A district court’s factual finding that a party violated a local rule is reviewed for clear
error. United States v. Venske, 296 F.3d 1284, 1291 (11th Cir. 2002). This Court “gives great
deference to a district court’s interpretation of its local rules.” Clark v. Housing Auth. of City of
Alma, 971 F.2d 723, 727 (11th Cir. 1992).

                                                 34